EXHIBIT 10.23

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 31, 2020, and effective in accordance with Section 4 below, by and among
SPARTAN MOTORS, INC. (the “Company”), SPARTAN MOTORS GLOBAL, INC., UTILIMASTER
SERVICES, LLC, SPARTAN MOTORS USA, INC. and FORTRESS RESOURCES, LLC
(collectively, with the Company, the “Borrowers”), SMEAL HOLDING, LLC, SMEAL
SFA, LLC, and SMEAL LTC, LLC (each in their capacity as a Borrower under the
Existing Credit Agreement and to acknowledge being released from its obligations
under the Credit Agreement and other Loan Documents as of and after the
Amendment Effective Date (as defined below) pursuant to Section 4, the “Released
Borrowers”), the Guarantors (as defined in the Credit Agreement referred to
below) party hereto, the Lenders referred to below and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (“Administrative Agent”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrowers, the Released Borrowers, certain financial institutions
party thereto (the “Lenders”) and the Administrative Agent have entered into
that certain Credit Agreement dated as of August 8, 2018 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”, and as amended by this Amendment, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, the Administrative Agent and the Lenders party hereto have
agreed, to release the Released Borrowers from their obligations under the
Credit Agreement and other Loan Documents and amend the Existing Credit
Agreement as more specifically set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.     Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).

 

Section 2.     Amendment to Existing Credit Agreement. Effective as of the
Amendment Effective Date and subject to and in accordance with the terms and
conditions set forth herein, the parties hereto agree that the Existing Credit
Agreement is amended as follows:

 

(a)      Section 5.10 (Additional Subsidiaries) of the Existing Credit Agreement
is amended to insert “or, with the written consent of each Lender, a Borrower,”
immediately after “(i) become a Guarantor” in clause (a) of such Section.

 

(b)     Section 6.09 (Disposition of Assets; Etc.) of the Existing Credit
Agreement is amended to (i) add a new clause (i) to such Section to read as set
forth below, (ii) re-letter the existing clause (i) to clause (j) and delete the
reference in such Section to “clause (i)” and insert “clause (j)” in lieu
thereof:

 

“(i)     the disposition by the Company and Spartan Motors USA, Inc. of (A)
their businesses designing, engineering, manufacturing, marketing and selling
fire truck apparatus, fire truck cab-chassis and related aftermarket parts
(including all of the issued and outstanding Equity Interests of Smeal Holding,
LLC, a Michigan limited liability company, Smeal SFA, LLC, a Michigan limited
liability company, Smeal LTC, LLC, a Michigan limited liability company, and
Detroit Truck Manufacturing, LLC, a Michigan limited liability company) and (B)
the “Spartan Motors” name and all derivations of such name, all pursuant to that
certain Asset Purchase Agreement dated as of January 31, 2020 between the
Company and Spartan Motors USA, Inc., as sellers, Spartan Fire, LLC, as buyer,
and REV Group, Inc. that is in form and substance reasonably satisfactory to the
Administrative Agent; and”

 

(c)     Section 8.09 (Collateral and Guaranty Matters) of the Existing Credit
Agreement is amended to (i) insert “any Borrower (other than the Company) or”
immediately after “to release” in clause (a)(iii) of such Section, and (ii) to
amend and restate the last paragraph of clause (a) in such Section to read as
follows:

 

“Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower (other than the Company) or any Guarantor from its obligations
under this Agreement or the Loan Party Guaranty, as applicable, pursuant to this
Section 8.09. In each case as specified in this Section 8.09, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Borrower and/or Guarantor from its obligations under
this Agreement or the Loan Party Guaranty, as applicable, in each case in
accordance with the terms of the Loan Documents and this Section 8.09. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 6.09 to a Person other than a Loan Party, the Liens created by any of
the Collateral Documents on such property shall be automatically released
without need for further action by any person.”

 

Section 3.     Release of Obligations and Liens of Released Borrowers. The
Lenders and the Administrative Agent agree, on the Amendment Effective Date and
after giving effect to this Amendment:

 

(a)     Each Released Borrower is hereby released and discharged from its
obligations as a “Borrower” under the Existing Credit Agreement and each other
Loan Document, and shall no longer be a “Borrower” or a “Loan Party” under the
Credit Agreement or any other Loan Document; and

 

(b)     all Liens, encumbrances, pledges and security interests granted by a
Released Borrower in such Person’s assets shall be released and terminated,
including any security interests granted by a Released Borrower pursuant to the
Existing Credit Agreement or the Loan Documents, and the Administrative Agent
hereby reassigns and retransfers to each applicable Released Borrower all
rights, interest and title of the Administrative Agent in and to the assets
subject to the Loan Documents.

 

The Lenders and the Administrative Agent agree that the Administrative Agent, at
the request and expense of the Company, shall execute and deliver without
recourse, representation or warranty all releases or other documents as are
reasonably necessary or appropriate for the release of the Liens created on the
Released Borrowers’ assets under the Loan Documents and deliver such other
release documents and take such actions as are necessary or reasonably requested
by the Company to evidence the termination and release of the Liens and security
interests securing the Released Borrowers’ obligations under the Existing Credit
Agreement and the Loan Documents.

 

Section 4.     Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the Administrative Agent’s receipt of this Amendment duly
executed by each of the Borrowers, the Released Borrowers, the Guarantors, the
Administrative Agent, and the Required Lenders (such date, the “Amendment
Effective Date”).

 

Section 5.     Representations and Warranties. By its execution hereof, each
Borrower and, with respect to clause (b) below, each Released Borrower, hereby
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof after giving effect to this Amendment:

 

(a)     each of the representations and warranties made by the Borrowers in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

 

(b)     it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;

 

(c)     this Amendment has been duly authorized and approved by such Borrower’s
board of directors or other governing body, as applicable, and constitutes a
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

(d)     the execution, delivery and performance of this Amendment do not
conflict with, result in a breach in any of the provisions of, constitute a
default under, or result in the creation of a Lien upon any assets or property
of any of the Borrowers, or any of their respective Subsidiaries, under the
provisions of, such Borrower’s or such Subsidiary’s organizational documents or
any material agreement to which such Borrower or Subsidiary is a party.

 

Section 6.     Effect of this Amendment. On and after the Amendment Effective
Date, references in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Loan
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand.

 

Section 7.     Costs and Expenses. The Borrowers hereby reconfirm their
obligations pursuant to Section 9.03 of the Credit Agreement to pay and
reimburse the Administrative Agent and its Affiliates in accordance with the
terms thereof.

 

Section 8.     Acknowledgments and Reaffirmations. Each Loan Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.

 

Section 9.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Section 10.     Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

 

Section 11.     Electronic Transmission. Delivery of this Amendment by facsimile
or pdf shall be effective as delivery of a manually executed counterpart hereof;
provided that, upon the request of any party hereto, such facsimile or pdf shall
be promptly followed by the original thereof.

 

Section 12.     Entire Agreement. This Amendment is the entire agreement, and
supercedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.

 

[Signature Pages Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWERS:

 

SPARTAN MOTORS, INC.

SPARTAN MOTORS GLOBAL, INC.

UTILIMASTER SERVICES, LLC

SPARTAN MOTORS USA, INC.

FORTRESS RESOURCES, LLC

 

 

By: /s/ Frederick J. Sohm

Name: Frederick J. Sohm

Title: Treasurer

 

GUARANTORS:

 

SPARTAN UPFIT SERVICES, INC.

SPARTAN MOTORS GTB, LLC

 

 

By: /s/ Frederick J. Sohm

Name: Frederick J. Sohm

Title: Treasurer 

 

 

RELEASED BORROWERS:

 

SMEAL SFA, LLC

SMEAL LTC, LLC

SMEAL HOLDING, LLC

 

 

By: /s/ Frederick J. Sohm

Name: Frederick J. Sohm

Title: Treasurer

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Swingline
Lender, an Issuing Bank and Lender

 

 

By: /s/ Dustin Sentz

Name:     Dustin Sentz

Title:     Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

By: /s/ Michael Hall

Name: Michael Hall
Title: Authorized Oficer

 

--------------------------------------------------------------------------------



 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

By: /s/ Scott Neiderheide

Name: Scott Neiderheide
Title: Vice President

 

 

 

 

 